PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Modular Medical, Inc.
Application No. 17/001,330
Filed: 24 Aug 2020
For: PORTABLE INFUSION PUMP WITH PINCH/SQUEEZE PUMPING ACTION
:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the request for correction of patent application publication under 
37 CFR 1.221(b), received on March 2, 2022, for the above-identified application.
 
Applicant requests that the application be republished because the patent application publication contains a material error in claim 3 wherein “pHI” was misprinted as “pH.”
 
The request is DISMISSED.
 
37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.” (Emphasis added) A material mistake must affect the public’s ability to appreciate the technical disclosure of the patent application publication, to determine the scope of the patent application publication, or to determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent.---1
 
The error in claim 3 wherein “pHI” was misprinted as “pH” may be an Office error, but is not a material Office error under 37 CFR 1.221.  The misprint does not affect the public’s ability to appreciate the technical disclosure of the patent application publication, or determine the scope of the patent application publication or determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent.  The error also does not affect the use of the patent application publication as a prior art reference.
 
The applicant is advised that a “request for republication of an application previously published” may be filed under 37 CFR 1.221 (a).  Such a request for republication “must include a copy of the application compliance with the Office’s electronic filing system requirements and be accompanied by the publication fee set forth in § 1.18 (d) and the processing fee set forth in § 1.17 (i).”  If the request for republication does not comply with the electronic filing system requirements, the republication will not take place and the publication fee set forth in § 1.18 (d) will be refunded.  The processing fee will be retained.
 
Any request for republication under 37 CFR 1.221(a), must be submitted via the EFS system, as a “Pre-Grant Publication.”
 
A “Quick Start Guide” for filing a request for a Pre-Grant Publication, such as a request for republication, may be found on the link below: 
 
http://www.uspto.gov/ebc/portal/tutorials.htm
 
Inquiries relating to this matter may be directed to Anna Pagonakis at (571) 270-3505.
 
/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions


    
        
            
        
            
    

    
        1 Changes to Implement Eighteen-Month Publication of Patent Applications, 65 FR 57023, 57038 (Sept. 20, 2000), 1239, Off. Gaz. Pat. Office Notices 63, 75 (Oct. 10, 2000) (final rule).